Case 2:17-cv-00140-WCB-RSP Document 302 Filed 01/31/19 Page 1 of 8 PageID #: 13395



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

   CYWEE GROUP LTD.,                    §
                                        §
                 Plaintiff              §
                                        §
         v.                             §    NO. 2:17-CV-00140-WCB-RSP
                                        §
   SAMSUNG ELECTRONICS CO., LTD.        §
   AND SAMSUNG ELECTRONICS              §
   AMERICA, INC.,                       §
                                        §
                 Defendants.
                                        §

         DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG
          ELECTRONICS AMERICA, INC.’S REPLY IN SUPPORT OF THEIR
        MOTION TO STAY PENDING INTER PARTES REVIEW PROCEEDINGS
Case 2:17-cv-00140-WCB-RSP Document 302 Filed 01/31/19 Page 2 of 8 PageID #: 13396



          Recently instituted inter partes review (“IPR”) proceedings are likely to invalidate most

   of the asserted claims in this case. Accordingly, a stay of this case pending these IPRs (IPR2019-

   00534 and IPR2019-00535) will likely significantly simplify the issues for trial. CyWee will not

   be prejudiced by this stay and in fact readily agreed to stay five parallel cases asserting the same

   patents. Samsung thus respectfully requests a stay of this case until the Patent Trial and Appeal

   Board (“PTAB”) concludes the IPRs and any appeals have been exhausted.

   I.     ARGUMENT

          A.      CyWee’s Claimed Prejudice Is Overblown and Unsupported by Law or Fact

          CyWee Group Ltd., the Plaintiff in this case, contends that it is not a non-practicing entity

   and therefore will suffer prejudice if the trial of this case is delayed.




                                                     CyWee cannot reasonably assert that it competes

   with Samsung. And CyWee offers no reason why an award of damages would not adequately

   compensate it for any losses it may prove in this case.

          Although the Court in Realtime Data LLC v. Actian Corp. recognized that a non-

   practicing entity may experience prejudice from a stay, as it still “has an interest in the timely

   enforcement of its patent rights,” a non-practicing entity suffers less prejudice than a competitor.

   No. 6:15-CV-463-RWS-JDL, 2016 WL 9340796, at *3 (E.D. Tex. Nov. 29, 2016). Such

   prejudice is generally applicable to any patentee, and is “not an especially strong claim of actual

   prejudice.” Trover Grp., Inc. v. Dedicated Micros USA, No. 2:13-cv-1047-WCB, 2015 WL

   1069179, at *4–5 (E.D. Tex. Mar. 11, 2015). Moreover, CyWee’s argument that it stands to

   suffer losses to its business that cannot be measured in monetary terms is belied by the five stays


                                                    -1-
Case 2:17-cv-00140-WCB-RSP Document 302 Filed 01/31/19 Page 3 of 8 PageID #: 13397



   pending these IPRs that CyWee agreed to in parallel district court cases against other allegedly

   practicing entities.1

           CyWee’s suggestion that Samsung should have moved for a stay seven months earlier,

   when the Google IPRs were first filed, is inconsistent with the law. The defendant in NFC

   Technologies v. HTC America, Inc. filed its motion to stay six months after filing its IPR

   Petitions, which CyWee admits was “very prompt[].”No. 2:13-cv-01058-WCB, 2015 WL

   1069111, at *1 (E.D. Tex. Mar. 11, 2015). As this Court noted, whether an IPR is instituted is “a

   highly significant factor in courts’ determination of whether to stay . . . .” Id. at *4. Further, “the

   majority of courts [addressing] the issue have postponed ruling on stay requests or have denied

   stay requests when the PTAB has not yet acted on the petition for review.” Freeny v. Apple Inc.,

   No. 2:13-cv-00361-WCB, 2014 WL 3611948, at *1–2 (E.D. Tex. Jul. 22, 2014).

           Here, Samsung promptly and properly moved to stay following the PTAB’s institution of

   Google’s IPRs based on a reasonable likelihood that the challenged claims are unpatentable. See

   35 U.S.C. § 314(a). Consistent with the law and the circumstances at the time, four of the five

   stipulated stays to which CyWee agreed were filed between January 10 and 18, 2019. Samsung’s

   opposed motion was also filed on January 18, 2019. Given that the close of expert discovery was

   set for January 10, 2019, with significant expert discovery to be conducted as well as the holiday

   season during the intervening period, Samsung was not dilatory in evaluating, preparing, and

   filing its motion to stay just five weeks after institution of the IPRs.

           The fact that CyWee elected to forego depositions of Samsung’s experts has no bearing

   on its purported prejudice, and that waiver was neither expected nor sought by Samsung. CyWee


   1
     The suggestion that Samsung filed its motion to stay in response to the Court setting the case
   for trial and a desire to avoid CyWee’s dispositive motions is undermined by the similar timing
   of the motions to stay in the parallel cases, which are in various earlier stages of litigation.


                                                     -2-
Case 2:17-cv-00140-WCB-RSP Document 302 Filed 01/31/19 Page 4 of 8 PageID #: 13398



   asserts that it was forwent those depositions to “avoid further delay” and “eas[e] [the] burden on

   the parties.” But, in the same letter where CyWee stated it would not depose Samsung’s experts,

   CyWee sought consent to supplement its infringement contentions and expert reports—an

   expansion of the case likely to increase delay and increase the burden on the parties. Ex. 14.

          B.      CyWee’s Arguments Regarding the Eve of Trial Miss the Point

          CyWee’s arguments about the stage of the case focus on what has occurred. However, the

   relevance of the stage of the case with respect to a motion to stay pending IPR relates to avoiding

   unnecessary expense going forward. In Smartflash LLC v. Apple Inc., the court had already held

   hearings on claim construction, dispositive motions, and Daubert challenges, conducted a pre-

   trial hearing, and completed a jury trial for one defendant. 621 F. App’x 995, 1005 (Fed. Cir.

   2015). The Federal Circuit acknowledged “the substantial time and effort already spent in this

   case,” but nonetheless reversed the lower court’s denial of the second defendant’s motion to stay.

   Id. The court reasoned that “the most burdensome task is yet to come,” recognizing that “[t]he

   primary cost of litigation is incurred pretrial and in a trial on the merits.” Id. at 1004–05. CyWee

   agrees that certain depositions of its experts,2 dispositive motions, Daubert challenges, pre-trial

   matters, and trial still remain in the case. All of these would impose significant burdens that may

   be substantially reduced by the resolution of the pending IPRs. Although this case is not in its

   infancy, granting a stay nonetheless has the potential to simplify issues and avoid unnecessary

   burdens and costs to the Court and parties. See Image Processing Techs., LLC v. Samsung Elecs.

   Co., No. 2:16-cv-00505-JRG, 2017 WL 7051628, at *1 (E.D. Tex. Oct. 25, 2017) (granting a

   2
     CyWee’s characterization that expert discovery is substantially complete is somewhat
   inaccurate. CyWee has not yet made Mr. Bratic (its damages expert) or Dr. Raghu (one of its
   survey experts) available for deposition. The likely importance of Mr. Bratic’s deposition is self-
   evident. And Mr. Bratic relies almost exclusively on the survey experts’ report as the basis for
   his reasonably royalty damages opinions. Merely because CyWee does not intend to call Dr.
   Raghu at trial does not dispose of Samsung’s right to take Dr. Raghu’s deposition.


                                                   -3-
Case 2:17-cv-00140-WCB-RSP Document 302 Filed 01/31/19 Page 5 of 8 PageID #: 13399



   motion to stay pending IPR at a pre-trial hearing, after expert discovery and summary judgment

   briefing, finding that the “benefits of a stay outweigh[ed] the costs of delaying trial”).

          C.      CyWee’s Petition for Rehearing Is Not Relevant

          CyWee argues without basis that its request for rehearing of the PTAB’s institution of

   Google IPRs renders Samsung’s motion speculative. The PTAB has already instituted the IPRs,

   and under 37 C.F.R. § 42.71(c), the standard of review is for abuse of discretion. Further, CyWee

   already agreed to stay five other cases, belying any belief the IPRs might not proceed. CyWee’s

   request for rehearing should not be afforded any weight. Cf. MLC Intellectual Prop., LLC v.

   Micron Tech., Inc., No. 14-CV-03657-SI, 2016 WL 9175599, at *2 (N.D. Cal. Mar. 29, 2016)

   (ordering that stay be lifted despite pending motion for rehearing of PTAB decision denying

   institution). Also notable is the inconsistency in CyWee’s position that Samsung filed its motion

   for stay too late, while here CyWee argues Samsung filed its motion to stay too soon.

          D.      The Potential for Simplification of the Case Clearly Favors a Stay

          While ’438 Patent Claims 14–17 and 19 are not challenged in the IPRs, each of Claims 1

   and 3–5 of the ’438 Patent and Claims 10 and 12 of the ’978 Patent are asserted against Samsung

   and are challenged in the IPRs. Accordingly, the IPRs will most likely dispose of the majority of

   the asserted claims and the entirety of one of the asserted patents. The law is clear that complete

   overlap between the claims asserted in this case and the instituted claims before the PTAB is not

   necessary to simplify the case. In NFC, where the IPRs challenged all asserted claims from one

   patent but only some asserted claims from another patent, the Court found that “even if the

   PTAB restrict[ed] its review to the claims of the ’551 patent and the initially asserted claims of

   the ’664 patent, any disposition by the PTAB is likely to simplify the proceedings before this

   Court, at the very least with respect to [one patent].” NFC Tech., 2015 WL 1069111, at *7.




                                                    -4-
Case 2:17-cv-00140-WCB-RSP Document 302 Filed 01/31/19 Page 6 of 8 PageID #: 13400



          CyWee highlights that Samsung ultimately elected different prior art combinations in its

   final invalidity contentions to argue that the IPRs have no merit. But Samsung’s election of prior

   art for trial does not speak to the merits of the prior art at issue in the IPRs. The only relevant

   evidence at present of the merits of the IPRs are the PTAB’s decisions to institute them. In

   MacroPoint LLC v. Ruiz Food Products, Inc., No. 6:16-cv-01133-RWS-KNM (E.D. Tex. Apr.

   17, 2018) (Ex. 15), the prior art defendant asserted in a related IPR similarly did not overlap with

   the prior art in its invalidity contentions. Id. at 3–4. The Court nonetheless found that because the

   PTAB had instituted review, a stay would likely result in simplifying the case. Id. at 4.

          CyWee also inaccurately characterizes the estoppel that will apply in this case. To be

   clear, upon the PTAB’s final written decision Samsung will be estopped from asserting that a

   “claim is invalid on any ground that [it] raised or reasonably could have raised during that inter

   partes review.” 35 U.S.C. § 315(e)(2). Because Samsung will be estopped from asserting

   grounds it reasonably could have raised during the IPRs, this has the potential to simplify the

   case even in the unlikely event the validity of all challenged claims is confirmed. See

   MacroPoint, No. 6:16-cv-01133-RWS-KNM, slip op. at 3.

   II.    CONCLUSION

          Collectively, the NFC factors clearly favor a stay and are not outweighed by CyWee’s

   purported prejudice. See NFC Tech., 2015 WL 1069111, at *4. The instituted IPRs are likely to

   result in dismissal of one asserted patent and nearly half the asserted claims of the other. See id.

   at *7. That fact and the estoppel associated with the IPRs are likely to significantly simplify the

   issues for trial. Moreover, a stay will very likely reduce the burdens and costs for the parties and

   the Court. And regardless of the outcome of the IPRs, those decisions may advance negotiations

   between the parties. Thus, Defendants respectfully request that the Court stay this case pending

   final resolution of IPR2019-00534 and IPR2019-00535.


                                                   -5-
Case 2:17-cv-00140-WCB-RSP Document 302 Filed 01/31/19 Page 7 of 8 PageID #: 13401



   DATED: January 29, 2019               Respectfully submitted,

                                         By: /s/ Christopher W. Kennerly
                                         Christopher W. Kennerly
                                         TX Bar No. 00795077
                                         chriskennerly@paulhastings.com
                                         PAUL HASTINGS LLP
                                         1117 S. California Ave.
                                         Palo Alto, California 94304
                                         Telephone: (650) 320-1800
                                         Facsimile: (650) 320-1900

                                         Barry Sher (pro hac vice)
                                         NY Bar No. 2325777
                                         barrysher@paulhastings.com
                                         Zachary Zwillinger (pro hac vice)
                                         NY Bar No. 5071154
                                         zacharyzwillinger@paulhastings.com
                                         PAUL HASTINGS LLP
                                         200 Park Avenue
                                         New York, New York 10166
                                         Telephone: (212) 318-6000
                                         Facsimile: (212) 319-4090

                                         Elizabeth L. Brann (pro hac vice)
                                         CA Bar No. 222873
                                         elizabethbrann@paulhastings.com
                                         PAUL HASTINGS LLP
                                         4747 Executive Drive, 12th Floor
                                         San Diego, California 92121
                                         Telephone: (858) 458-3000
                                         Facsimile: (858) 458-3005

                                         Melissa R. Smith
                                         TX Bar No. 24001351
                                         melissa@gillamsmithlaw.com
                                         GILLAM & SMITH, LLP
                                         303 S. Washington Ave.
                                         Marshall, TX 75670
                                         Telephone: (903) 934-8450
                                         Facsimile: (903) 934-9257

                                         Attorneys for Defendants
                                         SAMSUNG ELECTRONICS CO., LTD AND
                                         SAMSUNG ELECTRONICS AMERICA,
                                         INC.



                                       -6-
Case 2:17-cv-00140-WCB-RSP Document 302 Filed 01/31/19 Page 8 of 8 PageID #: 13402



                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was filed

   electronically in compliance with Local Rule CV-5 on January 29, 2019. As of this date, all

   counsel of record had consented to electronic service and are being served with a copy of this

   document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A) and by email.

                                                          /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly



                        CERTIFICATE OF AUTHORIZATION TO SEAL

          I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is filed under

   seal pursuant to the Court’s Protective Order entered in this matter.

                                                          /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly




                                                   -7-
